 



Exhibit 10.01
AMENDMENT TO INVESTMENT AGREEMENT
     AMENDMENT TO INVESTMENT AGREEMENT dated as of July 30, 2007 (this
“Amendment”) between The Bank of Nova Scotia, a chartered bank under the Bank
Act (Canada) (the “Investor”) and First BanCorp, a Puerto Rico chartered
financial holding company (the “Company”).
W  I  T  N  E  S  S  E  T  H:
     WHEREAS, the parties wish to amend the Investment Agreement, dated as of
February 15, 2007, between the Investor and the Company (the “Agreement”) upon
the terms and conditions set forth in this Amendment;
      NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1.   Amendment. Section 8.01(d) of the Agreement is hereby amended to change the
reference to “July 31, 2007” to “August 31, 2007,” with the effect of changing
the “Termination Date” to August 31, 2007.

2.   Continuing Effect. Except as expressly provided in the preceding paragraph,
nothing contained herein shall constitute an amendment, modification or waiver
of any provision of the Agreement and the Agreement shall remain in full force
and effect.

3.   Other Provisions. The provisions of Section 1.03 (Interpretation and Rules
of Construction) and Article IX (General Provisions) of the Agreement are
incorporated herein by reference and shall apply to the terms and conditions of
this Amendment and the parties hereto mutatis mutandis.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

            FIRST BANCORP
      By:   /s/ Luis Beauchamp         Name:   Luis Beauchamp        Title:  
President and Chief Executive Officer     

            THE BANK OF NOVA SCOTIA
      By:   /s/ P.C. Cardinar         Name:   P.C. Cardinar        Title:  
Executive Vice President     

2